DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 08 October 2019 and reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: system (10) which is recited in paragraph [0020] (three instances).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

reference number 52 which is associated with the “first end” appears to be pointing to the correct part in Figures 1 and 3. However, reference number 52 which is supposed to be associated with the “first end” appears to be pointing to the wrong part in Figures 2 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: step 712 in Figure 7. Examiner suggests amending paragraph [0059] of the specification which recites “Once in the coupling position, the plurality of telescoping , at step 712”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “Once the input is received, the control unit 16 may alert or prompt the user of the location of the accessory at step 604” appears to be a typographical error and should be “Once the input is received, the control unit 16 may alert or prompt the user of the location of the accessory at step 704”.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: “[0064] What is claimed is:” at the end of the specification appears to be a typographical error and should be deleted/omitted.  
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein the non-transitory, processor-readable storage medium comprising one or more programming instructions that, when executed, cause the processing device to” appears to be a typographical error and should be “wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed, cause the processing device to”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “further comprising: a control unit is in communication with the non-transitory, processor-readable storage medium and the processing device” appears to be a typographical error and should be “further comprising: a control unit in communication with the non-transitory, processor-readable storage medium and the processing device”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  “wherein the signal received by the control unit an RFID signal” appears to be a typographical error and should be “wherein the signal received by the control unit is an RFID signal”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: claim 13 recites “a second actuator” even though there is no first actuator previously recited.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  “the plurality of telescoping segments is configured to nest into an adjacent segment” appears to be a typographical error and should be “the plurality of telescoping segments are configured to nest into an adjacent segment”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 2-6, 11, 19 and 20 and “imaging device” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5 is indefinite because of the recited limitation “the control unit is configured to analyze the image to recognize the accessory and the location of the accessory and cause the processing device to: position the wheelchair with respect and couple the wheelchair to the accessory via the coupling mechanism based on the recognized type and location of the accessory”. Since claim 2 previously recites “the control unit is configured to determine the location of the accessory”; it is unclear, to the Examiner, whether limitations of claim 5 are meant to be “the control unit is further configured to …” or whether the limitations of claim 5 are meant to replace the limitations of claim 2. 
Claim 5 recites the limitation “the recognized type and location of the accessory”, the location of the accessory has sufficient antecedent basis; however, the recognized type lacks sufficient antecedent basis. As such, there is insufficient antecedent basis for such limitation in the claim.

Claim 6 recites “the location of the wheelchair”. There is insufficient antecedent basis for such limitation in the claim.

Claim 11 is indefinite because of the recited limitation “the control unit determines a location of an accessory and coordinates positioning of the powered wheelchair with respect to the accessory independent from the user physically controlling the positioning of the powered wheelchair and coupling of the powered wheelchair to the accessory via the coupling mechanism”. It is unclear, to the Examiner, what exactly Applicant means by this limitation. For example, this limitation can be read two ways, one of them being the control unit performs three functions including determining a location, coordination positioning and coupling, if that’s what Applicant meant to recite then Examiner suggests amending such limitation of claim 11 to instead , coordinates positioning of the powered wheelchair with respect to the accessory independent from the user physically controlling the positioning of the powered wheelchair and couples the powered wheelchair to the accessory via the coupling mechanism”. The other way this limitation can be read is that the coupling of the powered wheelchair to the accessory via the coupling mechanism is just a negative limitation in claim 11 to say that the user does not control the positioning of the powered wheelchair and does not control the coupling of the powered wheelchair to the accessory via the coupling mechanism, if that’s what Applicant meant to recite then Applicant is reminded that claim 11 does not positively include the coupling limitation. 

Claim 16 recites “the one of the plurality of telescoping segments”. There is insufficient antecedent basis for such limitation (the one) in the claim.

Claim 19 recites the limitation “the positioning of the powered wheelchair” in line 8. There is insufficient antecedent basis for such limitation in the claim.

Claims 7, 12, 13, 14, 15, 17, 18 and 20 are rejected as being dependent upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US20090012666A1) in view of Benton (US20150360708A1).
Regarding claim 1, Simpson discloses a wheelchair system (see at least abstract) comprising: a wheelchair (see at least abstract) comprising: a coupling mechanism (see at least Figure 1A, Figure 1C, [0014] and [0029]), a processing device (see at least abstract, Figure 1A, [0011] and [0012]), and a non-transitory, processor-readable storage medium in communication with the processing device (see at least abstract, Figure 1A, [0011], [0012] and [0092]), wherein the non-transitory, processor-readable storage medium comprising one or more programming instructions that, when executed, cause the processing device (see at least abstract, Figure 1A, [0011], [0012], [0071], [0092] and [0095]) to: determine a location of a leading vehicle (see at least abstract, [0011], [0013], [0069], [0071], [0083] and [0097]) position the wheelchair with respect to the leading vehicle (see at least abstract, [0011], [0012], [0043], [0067], [0069], [0071] and [0083]) and couple the wheelchair to the leading vehicle via the coupling mechanism (see at least Figure 1B, [0013] and [0043]) wherein the positioning of the wheelchair is independent from a user physically controlling the positioning of the wheelchair with respect to the leading vehicle (see at least abstract, [0011], [0012], [0043], [0049], [0067], [0069], [0071] and [0083]).
While the limitation “accessory” as currently recited in the claims can be broadly interpreted as the leading vehicle in Simpson’s disclosure, Examiner is using Benton to expedite prosecution. Benton teaches the need and/or importance of a wheelchair being able to be coupled to an accessory (see at least abstract, Figure 7, [0002], [0005], [0006], [0015], [0024] and [0025]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Simpson to incorporate the teachings of Benton to modify Simpson’s disclosure which is for a leading vehicle to also be used for an accessory since they are directed to wheelchairs being coupled to objects which can increase safety and comfort and use of Benton would insure increased efficiency, safety, comfort and reliability of the disclosure. Therefore, given Simpson as modified by Benton, it would have been obvious to one of ordinary skill in the art to apply the disclosure of Simpson for a leading vehicle/wheelchair the same way for an accessory. 

Regarding claim 2, Simpson as modified by Benton discloses a control unit is in communication with the non-transitory, processor-readable storage medium and the processing device (see at least Simpson abstract, Figure 1A, [0011], [0012], [0071], [0092] and [0095]), the control unit is configured to determine the location of the accessory (see at least Simpson abstract, [0011]-[0013], [0069], [0071], [0083] and [0097]).

Regarding claim 3, Simpson as modified by Benton discloses wherein the control unit receives a signal that corresponds to the location of the accessory (see at least Simpson abstract, [0011]-[0013], [0026], [0069], [0071], [0075], [0083] and [0097]).

Regarding claim 4, Simpson as modified by Benton discloses wherein the signal received by the control unit a signal, a signal that includes information relating to the location of the accessory (see at least Simpson abstract, [0011]-[0013], [0026], [0069], [0071], [0075], [0083] and [0097]). Simpson as modified by Benton discloses the claimed invention, as discussed above, except for the step of the signal being an RFID signal. It would have been an obvious matter of design choice to modify the teachings of Simpson as modified by Benton to provide the step of the signal being an RFID signal. Since the applicant has not disclosed that the signal being an RFID signal solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings 

Regarding claim 8, Simpson as modified by Benton discloses wherein the wheelchair further comprises: a frame (see at least Simpson Figure 1A), the coupling mechanism is mounted to the frame (see at least Simpson Figure 1A, Figure 1C, [0014] and [0029]); an actuator coupled to the coupling mechanism (see at least Simpson Figure 1A, Figure 1C, [0013], [0014], [0024], [0029], [0031], [0040], [0045] and [0071]) the actuator is configured to move the coupling mechanism between a stored position and an extend position in a system longitudinal direction (see at least Simpson Figure 1A, Figure 1C, [0013], [0014], [0024], [0029], [0031], [0040], [0045], [0071], [0073], [0084], [0085] and [0089]).

Regarding claim 9, Simpson as modified by Benton discloses wherein the coupling mechanism includes a first end (see at least Simpson Figure 1A and Figure 1C), the first end is configured to couple to the accessory when the coupling mechanism is in the extend position and disengage from the accessory when the coupling mechanism is in the stored position (see at least Simpson Figure 1A, Figure 1C, [0013], [0014], [0024], [0029], [0031], [0040], [0045], [0071], [0073], [0084], [0085] and [0089]).

Regarding claim 10, Simpson as modified by Benton discloses wherein the first end is at least one of a hook, a clamp, and a hook and loop fastener (see at least Simpson Figure 1A, Figure 1C and [0071]).

Regarding claim 11, Simpson discloses a powered wheelchair system (see at least abstract and [0049]) comprising:20Attorney Docket No. 22562-5253 / T0Y2019-459 a powered wheelchair having a user positioned thereon (see at least abstract, Figure 1A and [0049]), the powered wheelchair comprising: a frame (see at least abstract and Figure 1A), a coupling mechanism attached to the frame (see at least Figure 1A, Figure 1C, [0014] and [0029]), and a control unit (see at least abstract, Figure 1A, [0011], [0012] and [0071]), wherein: the coupling mechanism and the powered wheelchair are communicatively coupled to the control unit (see at least abstract, Figure 1A, [0011]-[0013], [0067] and [0071]), the control unit determines a location of a leading vehicle and coordinates positioning of the powered wheelchair with respect to the leading vehicle independent from the user physically controlling the positioning of the powered wheelchair and coupling of the powered wheelchair to the leading vehicle via the coupling mechanism (see at least abstract, Figure 1B, [0011]-[0013], [0043], [0049], [0067], [0069], [0071], [0083] and [0097]). 
While the limitation “accessory” as currently recited in the claims can be broadly interpreted as the leading vehicle in Simpson’s disclosure, Examiner is using Benton to expedite prosecution. Benton teaches the need and/or importance of a wheelchair being able to be coupled to an accessory (see at least abstract, Figure 7, [0002], [0005], [0006], [0015], [0024] and [0025]). It would have been obvious to one of ordinary skill 

Regarding claim 12, Simpson as modified by Benton discloses wherein: the powered wheelchair further includes a first actuator coupled to the frame and configured to position the powered wheelchair (see at least Simpson abstract, Figure 1A, [0011], [0012], [0043], [0067], [0069], [0071] and [0083]).

Regarding claim 13, Simpson as modified by Benton discloses wherein a second actuator is positioned on the powered wheelchair and coupled to the coupling mechanism (see at least Simpson Figure 1A, Figure 1C, [0013], [0014], [0024], [0029], [0031], [0040], [0045] and [0071]). 

Regarding claim 14, Simpson as modified by Benton discloses wherein the coupling mechanism further includes a housing and a plurality of telescoping segments housed within the housing (see at least Simpson Figure 1A, Figure 1C, [0013], [0014], [0024], [0029], [0031], [0040], [0045] and [0071]).

Regarding claim 15, Simpson as modified by Benton discloses wherein the second actuator is configured to move the plurality of telescoping segments of the coupling mechanism between a stored position and an extend position in a system longitudinal direction (see at least Simpson Figure 1A, Figure 1C, [0013], [0014], [0024], [0029], [0031], [0040], [0045], [0071], [0073], [0084], [0085] and [0089]), the plurality of telescoping segments is configured to nest into an adjacent segment when in the stored position (see at least Simpson Figure 1A, Figure 1C, [0013], [0014], [0024], [0029], [0031], [0040], [0045], [0071], [0073], [0084], [0085] and [0089]).

Regarding claim 16, Simpson as modified by Benton discloses wherein the one of the plurality of telescoping segments of the coupling mechanism includes a first end (see at least Simpson Figure 1A and Figure 1C), the first end is configured 21Attorney Docket No. 22562-5253 / T0Y2019-459 to couple to the accessory when the coupling mechanism is in the extend position and disengage from the accessory when the coupling mechanism is in the stored position (see at least Simpson Figures 1A-1C, Figure 3, [0013], [0014], [0024], [0029], [0031], [0040], [0045], [0071], [0073], [0084], [0085] and [0089]).

Regarding claim 17, Simpson as modified by Benton discloses wherein the first end is at least one of a hook, a clamp, and a hook and loop fastener (see at least Simpson Figure 1A, Figure 1C and [0071]).

Regarding claim 18, Simpson as modified by Benton discloses wherein the coupling mechanism further includes a housing and an elongated member housed within the housing (see at least Simpson Figures 1A-4B), the second actuator is configured to move the elongated member of the coupling mechanism between a stored position and an extend position in a system longitudinal direction (see at least Simpson Figures 1A-1C, Figure 3, [0013], [0014], [0024], [0029], [0031], [0040], [0045], [0071], [0073], [0084], [0085] and [0089]), the elongated member includes a first end (see at least Simpson Figures 1A-4B), the first end is configured to couple to the accessory when the coupling mechanism is in the extend position and disengage from the accessory when the coupling mechanism is in the stored position (see at least Simpson Figures 1A-1C, Figure 3, [0013], [0014], [0024], [0029], [0031], [0040], [0045], [0071], [0073], [0084], [0085] and [0089]), the first end is at least one of a hook, a clamp, and a hook and loop fastener (see at least Simpson Figures 1A-1C, Figure 3, [0013], [0014], [0024], [0029], [0031], [0040], [0045], [0071], [0073], [0084], [0085] and [0089]).

Claims 5-7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US20090012666A1) in view of Benton (US20150360708A1) in further view of Berkemeier (US20200039517A1).
Regarding claim 5, Simpson as modified by Benton fails to disclose an image device configured to detect the accessory and capture an image of the accessory, and the control unit is configured to analyze the image to recognize the accessory and the location of the accessory and cause the processing device to: position the wheelchair (see at least [0005], [0006], [0023], [0027], [0029]-[0031], [0039] and [0040]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Simpson as modified by Benton to incorporate the teachings of Berkemeier of an image device configured to detect the accessory and capture an image of the accessory, and the control unit is configured to analyze the image to recognize the accessory and the location of the accessory and cause the processing device to: position the wheelchair with respect to the accessory and couple the wheelchair to the accessory via the coupling mechanism based on the recognized type and location of the accessory. Even though, Berkemeier is directed to a vehicle being coupled to a trailer, they are all still directed to a self-propelled/driven vehicle/wheelchair being coupled to an object and teachings of Berkemeier would function the same way in the disclosure of Simpson as modified by Benton and would also increase accuracy of the disclosure and thereof increase safety and reliability. 

Regarding claim 6, Simpson as modified by Benton discloses a control unit in communication with the non-transitory, processor-readable storage medium and the processing device (see at least Simpson abstract, Figure 1A, [0011], [0012], [0071], [0092] and [0095]).
Simpson as modified by Benton fails to disclose the control unit being configured to determine the location of the wheelchair via a Global Positioning System. However, (see at least [0005], [0006], [0023], [0027], [0029]-[0031], [0039] and [0040]). Berkemeier discloses the claimed invention, as discussed above, except for the step of via a Global Positioning System. It would have been an obvious matter of design choice to modify the teachings of Berkemeier to provide the step of determining the location of the wheelchair via a Global Positioning System. Since the applicant has not disclosed that determining the location of the wheelchair via a Global Positioning System solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Berkemeier will perform the invention as claimed by the applicant with any means, method, or product to determine the location of the wheelchair via a Global Positioning System. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Simpson as modified by Benton to incorporate the teachings of Berkemeier of the control unit being configured to determine the location of the wheelchair via sensor data/a Global Positioning System. Even though, Berkemeier is directed to a vehicle being coupled to a trailer, they are all still directed to a self-propelled/driven vehicle/wheelchair being coupled to an object and teachings of Berkemeier would function the same way in the disclosure of Simpson as modified by Benton and would also increase accuracy of the disclosure and thereof increase safety and reliability. 

Regarding claim 7, Simpson as modified by Benton fails to disclose wherein a type of the accessory is selected based on the location of the wheelchair. However, such matter is suggested by Berkemeier (see at least [0005], [0006], [0008], [0021], [0023], [0027], [0029]-[0031], [0039] and [0040]; wherein a type of the accessory is selected based on the location of the wheelchair is broadly interpreted as only accessories positioned at a specific relative position to the vehicle/wheelchair is/are selected/represented). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Simpson as modified by Benton to incorporate the teachings of Berkemeier wherein a type of the accessory is selected based on the location of the wheelchair. Even though, Berkemeier is directed to a vehicle being coupled to a trailer, they are all still directed to a self-propelled/driven vehicle/wheelchair being coupled to an object and teachings of Berkemeier would function the same way in the disclosure of Simpson as modified by Benton and would also increase accuracy of the disclosure and thereof increase safety and reliability.

Regarding claim 19, Simpson discloses a method of controlling a powered wheelchair to couple to a leading vehicle (see at least Figure 1B, [0013], [0043] and [0049]), the method comprising: determining, by the control unit, a location of the leading vehicle (see at least abstract, [0011], [0013], [0069], [0071], [0083] and [0097]); moving, by a first actuator, the powered wheelchair to orientate the powered wheelchair with respect to the leading vehicle into a coupling position independent from the user physically controlling the positioning of the powered wheelchair (see at least abstract, [0011], [0012], [0043], [0067], [0069], [0071] and [0083]); extending, by a second actuator, a coupling mechanism in a system longitudinal direction such that a first end of the coupling mechanism makes contact with the leading vehicle (see at least Simpson Figure 1A, Figure 1C, [0013], [0014], [0024], [0029], [0031], [0040], [0045], [0071], [0073], [0084], [0085] and [0089]); and coupling, by the first end of the coupling mechanism, the leading vehicle to the powered wheelchair (see at least Simpson Figure 1A, Figure 1C, [0013], [0014], [0024], [0029], [0031], [0040], [0045], [0071], [0073], [0084], [0085] and [0089]).
While the limitation “accessory” as currently recited in the claims can be broadly interpreted as the leading vehicle in Simpson’s disclosure, Examiner is using Benton to expedite prosecution. Benton teaches the need and/or importance of a wheelchair being able to be coupled to an accessory (see at least abstract, Figure 7, [0002], [0005], [0006], [0015], [0024] and [0025]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Simpson to incorporate the teachings of Benton to modify Simpson’s disclosure which is for a leading vehicle to also be used for an accessory since they are directed to wheelchairs being coupled to objects which can increase safety and comfort and use of Benton would insure increased efficiency, safety, comfort and reliability of the disclosure. Therefore, given Simpson as modified by Benton, it would have been obvious to one of ordinary skill in the art to apply the disclosure of Simpson for a leading vehicle/wheelchair the same way for an accessory.
Simpson as modified by Benton fails to disclose receiving, by a control unit, an input from a user, the input corresponding to a request for the accessory. However, (see at least [0005], [0006], [0018], [0021], [0023], [0027], [0029]-[0031], [0039] and [0040]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Simpson as modified by Benton to incorporate the teachings of Berkemeier of receiving, by a control unit, an input from a user, the input corresponding to a request for the accessory. Even though, Berkemeier is directed to a vehicle being coupled to a trailer, they are all still directed to a self-propelled/driven vehicle/wheelchair being coupled to an object and teachings of Berkemeier would function the same way in the disclosure of Simpson as modified by Benton and would also increase accuracy and reliability of the disclosure and increase user comfort.

Regarding claim 20, Simpson as modified by Benton and Berkemeier discloses wherein the location of the accessory is determined from a signal received by the control unit (see at least Simpson abstract, [0011]-[0013], [0026], [0069], [0071], [0075], [0083] and [0097]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./Examiner, Art Unit 3667  
                                                                                                                                                                                                      /ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667